Citation Nr: 0930824	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for bipolar disorder with partial post-traumatic stress 
disorder (PTSD) prior to June 12, 2007, and higher than 70 
percent beginning on that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of that proceeding is of record.


FINDING OF FACT

Throughout the initial-rating period, the social and 
occupational impairment from the Veteran's bipolar disorder 
with partial PTSD has more nearly approximated total than 
deficiencies in most areas or severe impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
bipolar disorder with partial PTSD have been met throughout 
the initial-rating period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9206 and 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411 and 9432 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks higher ratings for his psychiatric 
disorder.  As a preliminary matter, the Board notes that the 
Veteran has been provided all required notice, to include 
notice pertaining to the effective-date element of his claim.  
In addition, the evidence currently of record is sufficient 
to substantiate his claim.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Veteran has appealed the initial rating assigned for 
bipolar disorder with partial PTSD, for which service 
connection was awarded effective September 22, 1995.  The 
criteria for evaluating mental disorders were revised 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  


VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating is warranted for bipolar disorder with PTSD 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Codes (DCs) 9206 and 9411 (1996).

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, DCs 9206 and 9411 (1996).

A 100 percent evaluation is warranted if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or if the disorder results in a demonstrable 
inability to maintain or retain employment.  38 C.F.R. § 
4.132, DCs 9206 and 9411 (1996).

Under the criteria in effect since November 7, 1996, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, DCs 9411 and 9432 (2008).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DCs 9411 and 9432 (2008).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DCs 9411 and 
9432 (2008).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The claim of entitlement to service connection for 
psychiatric disability was granted in January 2005 by the 
Board.  In a March 2005 rating decision, the RO assigned an 
initial 50 percent rating, effective from September 22, 1995.  
The Veteran appealed, seeking a higher rating.  In an October 
2007 rating decision, the RO increased the rating from 50 to 
70 percent, effective from June 12, 2007, the date of a VA 
psychiatric examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

VA mental health clinic (MHC) treatment notes show complaints 
of a long history of mood fluctuations, anxiousness, poor 
sleep, irritability, preference for isolation, disturbing 
memories of his service and nightmares related to stressors 
in service, including multiple sexual assaults.  The Veteran 
was noted to be homeless or living in the VA domiciliary on 
multiple occasions.  As will be explained below, a close 
examination of these treatment notes, along with a careful 
review of the examinations and private treatment notes, 
compels the Board to conclude that a 100 percent rating is 
warranted for the entire rating period at issue.

The report of a VA examination in February 1996 reflects that 
the Veteran presented with an eight month history of 
worsening symptoms, including depression, social isolation, 
withdrawal, reduced sleep, decreased concentration and 
increased eating.  He reported these increased after he was 
robbed in July 1995.  He reported that he began experiencing 
increased flashbacks related to sexual abuse that occurred 
prior to and during service, as well as flashbacks of 
stressful, threatening incidents in service including a fire 
in his submarine.  The Veteran also reported episodes of 
increased talkativeness and decreased need to sleep 
alternating with his depression.  A 20 year history of 
bipolar disorder was noted.  He was married twice only for a 
few months each and currently lived in a group home.  His 
last job was the previous year and he quit it in June 1995.  
He had been a medical aide for a residential care program.  
Mental status examination showed his speech was normal but 
mood was down.  Though processes showed full range.  He was 
alert and oriented but reported periods of disorientation.  
He was disoriented about current events.  Judgment was fair.  
The diagnosis was bipolar disorder, most recent episode 
mixed.  The Global Assessment of Functioning (GAF) was 50-60.  

In a July 1996 written statement, a physician with the 
Tompkins County Mental Health Services stated that the 
Veteran had been treated with medication and psychotherapy 
since July 1995 for PTSD and bipolar disorder.

VA treatment records show ongoing chronic problems related to 
bipolar disorder and PTSD.  At an October 2003 evaluation the 
Veteran acknowledged that over the past six or seven years he 
underwent intake for mental health treatment but did not 
complete the treatment.  He reported he did not like the side 
effects of psychiatric medications.  He had been attending 
and was heavily involved with a mental health self-help-group 
and described himself as "president" of one of the groups.  
Recurring nightmares, isolation and severe symptoms were 
again reported.  The Veteran had not worked.  The examiner 
assessed a GAF score of 50; the prognosis for work in a 
competitive environment would be at best guarded.  

Thereafter, the Veteran reported that due to his symptoms and 
being "sick in the head," he had to quit the self-help 
group.  

Treatment records from the Southeastern Arizona Behavioral 
Services dated in 2006 and 2007 reflect the treating 
physician's opinion that the Veteran is 100 percent disabled 
due to the effects of PTSD and bipolar disorder.  The GAF 
score was 48 in December 2006.  Suicidal thoughts, visual 
hallucinations, elevated mood and statements about Satan were 
noted.  

The report of a VA psychiatric examination in July 2007 
reflects the assessment that the Veteran's symptoms were high 
and that he was in a hypomanic phase.  The duration and 
frequency of the bipolar disorder was considered chronic and 
continuous despite treatment.  Delusions, hallucinations, 
manic and depressed episodes, as well as isolation were 
noted.  The examiner opined that the Veteran was manifesting 
bipolar disorder and delusional disorder, and that he could 
not meet the demands of work.  The GAF score was 50.  

Thereafter, the record shows him to be delusional and 
unemployable, with a GAF of 45 noted during an April 2008 VA 
psychological evaluation.  

At the Travel Board hearing before the undersigned Veterans 
Law Judge, the Veteran testified, with the help of his 
representative, that he had been unemployed since 1994, and 
that he has severe manifestations of his psychiatric 
disability since he filed his claim.  The Board has found his 
testimony to be credible and consistent with the record.  

Thus, the record is replete with reference to the Veteran 
being severely impaired and unemployable due to his service-
connected psychiatric disorder.  The disability is chronic 
and is characterized by many severe symptoms and includes 
episodes of alternating mania and self-imposed isolation, 
despite extensive attempts at treatment.  The medical 
evidence showing total disability and indicating that the 
Veteran is unemployable is persuasive.  Though the record is 
less persuasive in the earlier years, the Board notes the 
later references to the chronic and continuous nature of the 
Veteran's disability, and the multiple assessments of poor 
prognosis, and resolves reasonable doubt in the Veteran's 
favor.  Accordingly, the Board concludes that a 100 percent 
rating is warranted for the Veteran's bipolar disorder with 
partial PTSD throughout the initial-rating period.


ORDER

An evaluation of 100 percent for bipolar disorder with 
partial PTSD is granted, throughout the initial-rating 
period, subject to the criteria applicable to the payment of 
monetary benefits.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


